Citation Nr: 0004407	
Decision Date: 02/18/00    Archive Date: 02/23/00

DOCKET NO.  95-12 831A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
White River Junction, Vermont


THE ISSUE

Entitlement to an increased rating for a bipolar disorder, 
currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Miyake, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1973 to 
April 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1993 rating decision by the 
Boston, Massachusetts RO that denied a claim of entitlement 
to an increased rating for a bipolar disorder in excess of 50 
percent.  In August 1998, it was noted that the veteran was a 
resident of Vermont and jurisdiction of her claims file was 
transferred to the White River Junction, Vermont RO.  


FINDING OF FACT

The veteran's bipolar disorder is manifested by severe 
occupational and social impairment; however, she does not 
experience active psychotic manifestations of such an extent 
as to produce total social and industrial inadaptability.  


CONCLUSION OF LAW

A 70 percent rating for a service-connected bipolar disorder 
is warranted.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. § 4.132, Diagnostic Code 9206 (1996); 38 C.F.R. 
§ 4.130, Diagnostic Code 9432 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that disability evaluations are 
determined by the application of a schedule of ratings, which 
is in turn based on the average impairment of earning 
capacity caused by a given disability.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (1999).  Each service-connected disability is 
rated on the basis of specific criteria identified by 
Diagnostic Codes.  38 C.F.R. § 4.27 (1999).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (1999).

The schedular criteria by which psychiatric disabilities are 
rated changed after the veteran filed her claim.  (The new 
criteria have been in effect since November 7, 1996.)  See 
61 Fed. Reg. 52695-52702 (Oct. 8, 1996) (effective Nov. 7, 
1996).  Therefore, adjudication of a claim for a higher 
rating must now include consideration of both the old and the 
new criteria.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
This rule of adjudication requires that the criteria most 
favorable to the veteran's claim be used to assign a rating.  
Id.  (The Board notes that the veteran was advised of the new 
criteria in a December 1998 supplemental statement of the 
case.)

The veteran's service-connected bipolar disorder is currently 
evaluated as 50 percent disabling.  Under the new schedular 
criteria, a 100 percent rating is warranted for total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. 
§ 4.130, Diagnostic Code 9432 (1999).  A 70 percent rating is 
warranted for occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.  Id.  A 50 percent rating 
is warranted for occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbance of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  Id.  

The criteria in effect prior to those listed above provide 
for a 100 percent rating when active psychotic manifestations 
are of such extent, severity, depth, persistence or 
bizarreness as to produce total social and industrial 
adaptability.  38 C.F.R. § 4.132, Diagnostic Code 9206 
(1996).  A 70 percent rating is warranted with lesser 
symptomatology such as to produce severe impairment of social 
and industrial adaptability.  Id.  A 50 percent rating is 
warranted when there is considerable impairment of social and 
industrial adaptability.  Id.

Since the Board must consider whether the veteran would 
qualify for a higher evaluation under either set of criteria, 
Karnas, supra, consideration under the old criteria will be 
undertaken first.

Based on a review of the evidence of record, the Board finds 
that the veteran's symptoms warrant a 70 percent rating under 
the old rating criteria.  The medical evidence shows that, in 
August 1993, the veteran was hospitalized for suicidal 
ideations.  It was noted that this was the first psychiatric 
hospitalization for the veteran.  She had complained of being 
in a depressed mood, having disruptive sleep, and exhausted 
energy for the previous three weeks.

Correspondence from a VA psychologist, dated in 
February 1995, indicates that the veteran had been treated by 
that psychologist and a physician, beginning in 
December 1994, for an exacerbation of symptoms related to a 
bipolar disorder.  The psychologist indicated that this 
exacerbation of symptoms resulted in disruption of 
occupational functioning resulting in job loss and withdrawal 
from social and educational activities.  It was noted that 
the veteran had since returned to work, but continued to have 
difficulty participating in other activities.  

In a written statement, received in October 1998, the veteran 
indicated that increased psychiatric symptoms had affected 
her job performance as a nurse.  She attached a 
September 1998 performance conference report from her 
supervisor at a nursing home, indicating that the veteran had 
an inability to carry out her job responsibilities as a Team 
Leader.

At a September 1998 VA examination, the veteran reported that 
she had not been hospitalized in the previous year and was 
receiving VA outpatient psychiatric treatment.  Her 
medications included Lithium and Paxil.  She reported that 
she lived with her husband.  She noted this was her sixth 
marriage and that there was significant marital discord.  She 
also noted that she had trouble with her social 
relationships.  She reported that she had worked full time at 
a local nursing home until March 1998, when she was forced to 
work only two days a week due to her depression.  She had 
been employed at this job for the previous 8 months.  
Previously, she had worked at another nursing home for one 
year.  She noted that she had had a new job every year since 
1983, but that prior to that time, she had been more 
successful in her work environment, having held jobs for 8 to 
10 years.  

She complained of going into a depression like never before 
and that she had been on Wellbutrin, but that it had not 
worked.  She also did not know if her then-current medication 
of Paxil was working.  

The veteran also reported, during the September 1998 VA 
examination, a one-year history of worsening depression that 
included problems with decreased sleep, decreased energy, a 
depressed and irritable mood, diminished concentration, 
feelings of helplessness and worthlessness, and decreased 
interest in activities.  Examination revealed that the 
veteran was alert, and oriented to person, place, and time.  
There was no evidence of impairment in thought processes or 
communication.  She denied hallucinations.  There was no 
evidence of delusions.  She did not describe inappropriate 
behavior, except some self-destructive behavior and manic 
frustration.  She reported suicidal and homicidal thoughts, 
frequent intrusive thoughts of harming herself, including 
driving her car off the road, but denied intent.  She 
reported the ability to maintain minimal personal hygiene and 
perform other activities of daily living.  She had had 
difficulty with some activities of daily living, including 
going to work and maintaining her usual level of grooming, 
which would include make up and more professional dress.  She 
reported short-term memory loss associated with diminished 
concentration.  She reported obsessive racing thoughts but 
denied obsessive or ritualistic behavior.  There was no 
evidence of panic attacks.  Her speech was clear and goal 
oriented.  She reported a depressed mood with some anxiety, 
impaired impulse control, and significant ongoing sleep 
impairment.  A Global Assessment of Functioning (GAF) score 
of 45 was assigned.  Bipolar affective disorder, depressed 
phase was diagnosed.  The examiner's assessment was that the 
veteran had a long history of bipolar illness with both 
depressed and manic episodes.  It was felt that the veteran 
was suffering from a prolonged depressive episode associated 
with this illness.  She also had some post-traumatic stress 
disorder (PTSD) symptoms, many of which overlapped with the 
symptoms of depression from her bipolar affective disorder.  
The examiner 

noted that, while it was impossible to know truly the 
etiology, it was the examiner's firm opinion that the veteran 
did not suffer from full-blown PTSD.  The examiner opined 
that the veteran's symptoms of irritability, diminished 
concentration, decreased interest in activities, feelings of 
hopelessness, and suicidal ideation were all associated with 
an episodic illness from which the veteran recovers when 
treated for bipolar affective disorder.  The examiner further 
opined that the veteran had had some ongoing intrusive 
experiences in the form of nightmares, and that the veteran's 
social relationships were significantly affected by both her 
bipolar illness and her history of trauma.  The examiner 
opined that this impairment was significant in that the 
veteran had had six marriages and that her sixth marriage was 
experiencing some difficulties.  The examiner further opined 
that the veteran had had significant impairment in the 
workplace resulting in an inability to perform her work at 
her usual level.  The GAF score was based on the veteran's 
overall functioning which was impacted most significantly and 
was a clear representation of the impairment caused by the 
veteran's bipolar affective disorder.  It was noted that a 
GAF score of 45 represented major impairment in multiple 
areas of life functioning.

VA outpatient progress reports, dated from December 1998 to 
October 1999, show that the veteran received treatment for 
her bipolar disorder.  In December 1998, she discussed her 
struggles with her husband, and reported that she had been 
fired in the past 11 months from a nursing home due to poor 
work performance.  In January 1999, it was noted that she had 
arrived late due to working.  In August 1999, she reported 
working part-time as a nurse on the night shift, and 
discussed blowing up at her husband.  In September 1999, the 
veteran arrived for treatment with her five-week old 
grandson, whom she had agreed to raise.  In October 1999, it 
was noted that, while she was loving towards her grandson, 
she was talkative and angry when discussing her husband.


The recent medical evidence shows that the veteran continues 
to experience ongoing intrusive experiences in the form of 
nightmares, and depressive symptoms associated with her 
bipolar disorder.  The veteran's depressive symptoms included 
a depressed and irritable mood, diminished concentration, 
decreased sleep, decreased energy, feelings of helplessness 
and worthlessness, and decreased interest in activities.  She 
denied having hallucinations and there was no evidence of 
delusions.  She did not describe inappropriate behavior, 
except some self-destructive behavior and manic frustration.  
Although she had had thoughts of suicidal ideation and 
homicidal ideation, she did not have intent.  While she also 
reported obsessive racing thoughts, she was not engaged in 
any obsessive or ritualistic behavior that interfered with 
her routine activities.  Her social relationships were 
significantly affected.  It was noted, however, that the 
veteran had maintained some relationships with her family, 
including her husband and grandson, even if she had had angry 
outbursts at her husband.  It was noted in December 1994 that 
an exacerbation of bipolar disorder symptoms resulted in 
disruption of occupational functioning resulting in job loss 
and withdrawal from social and educational activities.  It 
was further noted in February 1995 that, despite the veteran 
having returned to work, she continued to have difficulty 
participating in other activities.  In September 1998, a job 
performance report indicates that the veteran had an 
inability to carry out her responsibilities as a nurse.  In 
addition, a September 1998 VA examiner opined that the 
veteran had had significant impairment in the workplace 
resulting in an inability to perform her work at her usual 
level.  

With consideration of the most recent medical evidence that 
reflects increased symptomatology, the Board concludes that 
the evidence supports a 70 percent rating on account of 
severe impairment in social and industrial adaptability.  
Accordingly, a 70 percent rating under the old diagnostic 
criteria is warranted.  This is particularly so given the 
increase in symptoms as noted in recent reports.


As to whether the veteran's service-connected bipolar 
disorder rises to the level of 100 percent disabling under 
the old criteria, the Board finds that it does not.  The 
medical evidence does not currently show manifestations of 
her disability to such an extent as to produce total social 
and industrial inadaptability.  In fact, it was noted, as 
recently as August 1999, that the veteran was working on a 
part-time basis as a nurse.  Furthermore, she has maintained 
some relationships with her family including her husband and 
grandson.  Even the September 1998 VA examiner characterized 
her impairment as significant or major, rather than totally 
disabling.  

As for whether the veteran might qualify for a 100 percent 
rating under the new criteria, the Board notes that the 
veteran does not experience bipolar disorder symptoms to the 
level required for such a rating.  The evidence reflects 
that, although the veteran reported short-term memory loss, 
there was no indication that she has had problems with names 
of close relatives, her own occupation, or her own name.  
Also, there has been no indication that she is disoriented, 
or that there is a persistent danger of the veteran hurting 
herself or others.  Despite her symptoms, she remained able 
to perform her work to a certain level and handle the 
responsibilities associated with raising her grandson.  
Although she has had difficulties in dealing with others, 
including angry outbursts at her husband, it has not been 
shown to rise to a level of a persistent danger as evidenced 
by the fact that she has remained able to work as a nurse and 
appears loving towards her grandson.  Additionally, although 
her overall functioning was significantly impaired, she does 
not have problems to the degree required to award a total 
rating.  She has difficulties with certain activities of 
daily living, but her problems are not persistent, and she 
has been able to maintain minimal personal hygiene.  Although 
her symptoms result in severe impairment, her problems do not 
result in the degree of impairment contemplated by the 100 
percent rating under 38 C.F.R. § 4.130, 

Diagnostic Code 9411 (1999).  Consequently, the Board finds 
that no more than a 70 percent rating is warranted under 
either the old or new criteria.


ORDER

A 70 percent rating for a bipolar disorder is granted, 
subject to the laws and regulations governing the award of 
monetary benefits.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

